Citation Nr: 0613849	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for cervical and lumbar spine 
disorders with rheumatoid arthritis has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
October 1945.

In its June 1997 decision, the RO denied service connection 
for cervical and lumbar spine disorders with rheumatoid 
arthritis.  The RO notified the veteran of the denial of the 
claim later that same month, but he did not initiate an 
appeal.

In its May 2000 decision, the RO declined to reopen the claim 
for service connection for cervical and lumbar spine 
disorders with rheumatoid arthritis.  The veteran was 
notified of the denial of the claim in June 2000, but did not 
initiate an appeal.

In November 2001, the RO received a facsimile correspondence 
from the veteran's representative that the RO accepted as a 
petition to reopen the veteran's claim for service connection 
for cervical and lumbar spine disorders with rheumatoid 
arthritis.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating decision 
that, inter alia, declined to reopen the claim for service 
connection for cervical and lumbar spine disorders with 
rheumatoid arthritis  on the basis that new and material 
evidence had not been received and denied an increased 
(compensable) rating for service-connected malaria. The 
veteran filed a notice of disagreement (NOD) in June 2002 as 
to both issues.  In June 2002, the RO issued a statement of 
the case (SOC), reflecting that after de novo review, the RO 
reopened the veteran's claim for service connection for 
cervical and lumbar spine disorders with rheumatoid 
arthritis, but denied the claim on the merits.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2002.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim 
involving cervical and lumbar spine disorders with rheumatoid 
arthritis as on the title page.

The veteran failed to appear at a hearing before RO personnel 
that was scheduled for September 27, 2004.

In January 2005, the RO issued a SOC (characterized, in 
error, as a supplemental SOC (SSOC)) on the claim for an 
increased (compensable) rating for malaria.  In a July 2005 
memorandum, the veteran's representative indicated that the 
veteran no longer wished to pursue his appeal for malaria, 
but wished to continue the appeal for his back condition.  

In March 2006, the veteran and his spouse testified during a 
Board hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In a May 2000 decision, the RO declined to reopen the 
veteran's claim for service connection for cervical and 
lumbar spine disorders with rheumatoid arthritis.  Although 
notified of that decision in June 2000, the veteran did not 
initiate an appeal.

3.  No new evidence associated with the claims file since the 
May 2000 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The RO's May 2000 decision that declined to reopen the 
claim for service connection for cervical and lumbar spine 
disorders with rheumatoid arthritis is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).

2.  As evidence received since the RO's May 2000 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for cervical and 
lumbar spine disorders with rheumatoid arthritis are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection for cervical and 
lumbar spine disorders with rheumatoid arthritis, the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." 38 
U.S.C. § 5103A(f).  Because, as explained in more detail 
below, new and material evidence to reopen the veteran's 
claim has not been received, it does not appear that the duty 
to assist provisions of the Act are applicable to the 
veteran's petition to reopen his claim for service connection 
for cervical and lumbar spine disorders with rheumatoid 
arthritis.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished.

In the April 2002 rating decision, the June 2002 SOC, the 
June 2003 notice letter, the September 2004 SSOC, and the 
November 2004 notice letter, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
and the bases for the denial of the claim; the SOC and SSOC 
addressed the evidence that had been considered in connection 
with the appeal, up to that point.  After each, they were 
afforded ample opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim on 
appeal, and has been afforded ample opportunity to submit 
information and evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  The Board notes that the RO did not initially 
include the criteria for reopening a previously denied claim 
in a pre-rating notice letter.  However, the claims file 
reflects that this deficiency was cured by the RO in the 
April 2002 rating action, the June 2002 SOC, the June 2003 
notice letter, and the September 2004 SSOC.  Further, the 
April 2002 rating decision, in particular, identified the 
basis for the prior denial-the absence of evidence showing 
onset of the condition in service or that it was due to a 
related disease, injury, or event which occurred in service.  
Hence the RO has informed the veteran of the evidence 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  

The Board also finds that the June 2003 and November 2004 
notice letters, satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the June 2003 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies;  requested 
that the veteran to identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
obtain and consider evidence; and invited the veteran to 
submit any additional evidence in support of his claims.  In 
the November 2004 letter, the veteran was specifically 
requested to send any information in his possession that he 
believed pertained to and would support his claim.  

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the April 2002 rating action on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claims were fully developed and  
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this regard, as 
indicated above, in the June 2003 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  Moreover, the June 2002 SOC along 
with the September 2004 SSOC, notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
After the notice letters, SOC, and SSOC, the veteran was 
afforded an opportunity to respond.  Thereafter, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in September 2004, as reflected in the 
SSOC.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, as 
the Board's decision herein denies the veteran's petition to 
reopen his claim for service connection cervical and lumbar 
spine disorders with rheumatoid arthritis, the underlying 
claim for service connection is not reached, and no 
disability rating or effective date is being assigned; 
accordingly there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The Board notes that the veteran's service 
medical records, and VA and private medical records have been 
obtained and associated with the claims file, and that the 
veteran has been given opportunities to submit evidence to 
support his claim, which he has done; he has submitted 
statements from friends and he also submitted additional 
statements in support of his petition to reopen.  Further, in 
October 1998, the RO arranged for the veteran to undergo a VA 
examination,  the report of which is associated with the 
claims file.  The veteran's Board hearing transcript also is 
of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
In short, the Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the veteran's petition to reopen his claim 
for service connection for cervical and lumbar spine 
disorders with rheumatoid arthritis.

II.  Analysis of Petition to Reopen

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  The presumption of soundness may also be 
rebutted where clear and unmistakable evidence demonstrates 
both that the condition existed before service and that the 
condition was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

As indicated above, in a May 2000 decision, the RO declined 
to reopen the veteran's claim for service connection for 
cervical and lumbar spine disorders with rheumatoid 
arthritis.  Evidence then considered consisted of a July 11, 
1996 report from Colin M. Thomas, M.D. that the RO found was 
previously considered in the June 1997 decision that denied 
service connection for cervical and lumbar spine disorders 
with rheumatoid arthritis.  The RO declined to reopen the 
veteran's claim for service connection for cervical and 
lumbar spine disorders with rheumatoid arthritis on the basis 
that new and material evidence adequate to reopen the claim 
had not been received. 

The present claim was initiated in November 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, 38 C.F.R. § 3.156(a) has been revised 
to define "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
June 2001 RO denial of service connection. Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

Evidence added to the claims file since the RO's May 2000 
denial consists of VA outpatient records from December 2001 
to June 2004 (which reflect treatment for a back condition); 
private medical records from private doctor Nash and from 
Mercy Hospital, dated from September 1986 to November 1986 
(which reflect treatment for a back condition); the report of 
an October 1998 VA examination of the back; the transcript of 
the veteran's March 2006 Board hearing; lay statements from 
friends asserting that the veteran began having back pains 
after service and various statements of the veteran asserting 
his belief that his pre-existing back condition (dorsal 
scoliosis) was aggravated in service or in the alternative, 
that his current back condition is otherwise related to 
service.

The Board finds that the additionally received medical 
evidence is "new" in the sense that it was not previously 
before agency decision makers.  The Board also finds, 
however, that this evidence is not "material" for purposes of 
reopening the claim for service connection.  None of the 
medical evidence received is pertinent to the central 
question underlying the claim for service connection-i.e., 
whether there is a medical relationship between any current 
cervical and lumbar spine disorders with rheumatoid arthritis 
and service.  In fact, in the only medical opinion addressing 
any possible nexus between the veteran's current back 
condition and service, the October 1998 VA examiner opined 
that none of the veteran's degenerative changes were really 
related to the veteran's brief service period, 50 years ago.  
As this opinion weighs against the veteran's claim, it does 
not raise a reasonable possibility of substantiating the 
claim.  Hence, the medical evidence is not material for 
purposes of reopening the claim.

The veteran's and his wife's hearing testimony and 
statements, and lay statements from the veteran's friends, 
also provide no basis to reopen the claim.  Even if the 
veteran's current contention-that he fell in service and 
that since that fall, he had ongoing problems with the left 
side of his body, thereby relating his current back 
disability to the fall in service-is considered new, the 
Board points out that the record includes no medical evidence 
or opinion to support such an assertion.  The Board 
emphasizes that, as each is layperson without the appropriate 
medical training and expertise, neither the veteran, his 
wife, or any of his friends the veteran is competent to 
provide a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for cervical 
and lumbar spine disorders with rheumatoid arthritis have not 
been met, and the RO's May 2000 denial to reopen the 
veteran's claim for service connection for cervical and 
lumbar spine disorders with rheumatoid arthritis  remains 
final.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).






ORDER

As new and material evidence to reopen the claim for service 
connection for cervical and lumbar spine disorders with 
rheumatoid arthritis has not been received, the appeal is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


